WENDY’S/ARBY’S GROUP, INC.

Mr. John Barker
6125 Touraco Drive
Dublin, OH 43017
Dear John:
It is with great pleasure that effective as of December 18, 2008, (the
“Effective Date”), we hereby confirm your employment as Senior Vice President
and Chief Communications Officer of Wendy’s/Arby’s Group, Inc.,
(“Wendy’s/Arby’s”), on the terms and conditions set forth in this letter
agreement and in the attached term sheet (the “Term Sheet”), which Term Sheet is
hereby incorporated herein by reference. You further agree to accept election
and to serve as a director, officer, manager or representative of any subsidiary
of Wendy’s/Arby’s without any compensation therefor, other than as provided in
this letter agreement. You shall report to the President and Chief Executive
Officer of Wendy’s/Arby’s and your duties shall be performed primarily at the
corporate headquarters of Wendy’s/Arby’s in Atlanta, Georgia following your move
there during 2009.  
1.Term. The term of your employment hereunder shall continue until the second
anniversary of the Effective Date; provided, however, that the term of your
employment hereunder shall automatically be extended for additional one year
periods on the second anniversary of the Effective Date and each anniversary
thereafter (collectively, the “Employment Term”) unless either party delivers to
the other, at least one hundred twenty (120) days prior to the expiration of the
Employment Term, written notice of such party’s desire to allow the Employment
Term to expire. Your employment hereunder shall terminate as of the earlier of
(a) the expiration of the Employment Term or (b) upon a termination of your
employment (i) by Wendy’s/Arby’s “without cause” (ii) for “cause” or (iii) by
you due to a “Triggering Event” (each term as hereinafter defined).
2.Termination Without Cause or due to a Triggering Event.
(a)In the event your employment is terminated by Wendy’s/Arby’s “without cause”
(as hereinafter defined) or by you due to a “Triggering Event” (as hereinafter
defined):
(i)Wendy’s/Arby’s shall, commencing on the date of such termination of
employment, pay to you an amount (the “First Year Payment”) equal to the sum of
(I) your annual base rate of salary in effect as of the effective date of such
termination and (II) an amount equal to your annual cash bonus, if any, for the
year prior to the year in which your employment is terminated, payable in
semi-monthly installments for a period of twelve (12) months;

1

--------------------------------------------------------------------------------


(ii)Wendy’s/Arby’s shall, commencing twelve (12) months after the effective date
of such termination of your employment, pay to you an amount equal to your
annual base rate of salary in effect as of the effective date of such
termination, payable in semi-monthly installments for an additional period of
twelve (12) months (the “Second Year Payment Period”); provided, however, that
if you have secured employment or are providing consulting services prior to or
during the Second Year Payment Period, such semi-monthly payments required to be
made to you by Arby’s during the Second Year Payment Period will be offset by
compensation you earn from any such employment or services during the Second
Year Payment Period
(iii)Wendy’s/Arby’s shall, at the same time bonuses are paid to its executives,
pay to you a lump sum amount equal to the annual bonus which would be payable to
you based on actual performance multiplied by a fraction, the numerator of which
is the number of days from January 1 of the year in which your employment
terminated through the date of such termination and the denominator of which is
365 (the “Pro Rata Bonus”);
(iv)at your election you will be entitled to continue your coverage under all
health and medical insurance policies maintained by Wendy’s/Arby's for eighteen
(18) months following the termination of your employment, in fulfillment of
Wendy’s/Arby’s obligations to you under Section 4980B of the Code or under Part
6 of Title I of the Employee Retirement Income Security Act of 1974, as amended,
the cost of such coverage to be paid by you; and
(v)Wendy’s/ Arby’s shall pay you a lump sum cash payment of $25,000, provided
such amount shall increase by 10% on the second anniversary of the Effective
Date, provided you are still employed on such date; and
(vi)you will automatically become vested in that number of outstanding unvested
stock options granted to you by Wendy’s/Arby’s, if any, in which you would have
been vested if you had remained employed by Wendy’s/Arby’s through the date
which is the earlier of (x) the second anniversary of the Effective Date or (y)
the last day of the Second Year Payment Period and any stock options that would
have remained unvested as of such date shall be automatically forfeited as of
the date of your termination, and each vested stock option must be exercised
within the earlier of (I) one (1) year following your termination or (II) the
date on which such stock option expires (including upon expiration of the
options in a going private transaction).

2

--------------------------------------------------------------------------------


(b)A termination by Wendy’s/Arby’s “without cause” shall mean the termination of
your employment by Wendy’s/Arby’s for any reason other than those reasons set
forth in clauses (i)-(ix) of paragraph 4 of this letter agreement.
(c)The payment of any monies and provision of any benefits payable pursuant to
this paragraph 2 are conditioned upon and subject to your execution of a release
in substantially the form set forth in Exhibit 1 hereto which has become
effective and nonrevocable in accordance with its terms (the “Release”). You
acknowledge that the signed Release is required to be provided to Wendy’s/Arby’s
not later than fifty-two (52) days following your termination of employment. The
payments under 2(a)(v) will be made five (5) business days after the Release has
become effective and nonrevocable. In addition, you and Wendy’s/Arby’s expressly
agree that any payments, benefits or right to which you may be entitled to under
this letter agreement shall be in addition to any payments which you are
entitled to under that certain Restated Employment Agreement dated as of
September 9, 2008, as amended on December 17, 2008 (the “Prior Agreement”)
between you and Wendy’s International, Inc., which Prior Agreement shall remain
in full force and effect in accordance with its terms.
(d)For purposes of this letter agreement, “Triggering Event” shall mean: (i) a
material reduction in your responsibilities as Senior Vice President and Chief
Communications Officer of Wendy’s/Arby’s; (ii) a requirement that you report to
any person other than the President and Chief Executive Officer of
Wendy’s/Arby’s or the Board of Directors of Wendy’s/Arby’s (the “Board”); (iii)
a reduction in your then current base salary (as described in the Term Sheet) or
target bonus percentage (as described in the Term Sheet); or (iv) without your
consent, relocation to a work situs not in the Columbus, Ohio greater
metropolitan area or the Atlanta, Georgia greater metropolitan area (following
your move there during 2009); provided that a Triggering Event shall only be
deemed to have occurred if, no later than thirty (30) days following the time
you learn of the circumstances constituting a Triggering Event, you provide a
written notice to Wendy’s/Arby’s containing reasonable details of such
circumstances and within sixty (60) days following the delivery of such notice
to Wendy’s/Arby’s, Wendy’s/Arby’s has failed to cure such circumstances.
Additionally, you must terminate your employment within six (6) months of the
initial occurrence of the circumstances constituting a Triggering Event for such
termination to be a Triggering Event.

3

--------------------------------------------------------------------------------


(e)If your employment is terminated at the expiration of the Employment Term as
a result of Wendy’s/Arby’s delivery of at least 120 days advance written notice
of its desire to allow the Employment Term to expire in accordance with Section
1 of this letter agreement, then Wendy’s/Arby’s shall pay you as severance (i)
not less than eight (8) months of your then current base salary and (ii) the Pro
Rata Bonus, provided that you continue to work for Wendy’s/Arby’s during such
120 day period to the extent requested to do so by Wendy’s/Arby’s. Such
payments, if any, under clause (i) shall be payable in consecutive semi-monthly
installments beginning immediately after the expiration of the Employment Term
and the Pro Rata Bonus, shall be paid at the same time bonuses are paid to
Wendy’s/Arby’s executives.
3.Treatment of Stock Options on Termination due to Disability. In the event your
employment is terminated by Wendy’s/Arby’s due to “Disability” (as hereinafter
defined), (notwithstanding that Disability is treated as a termination for
cause) you will automatically become vested in all of your outstanding unvested
stock options granted to you by Wendy’s/Arby’s, and each vested stock option
must be exercised within the earlier of (I) one (1) year following your
termination or (II) the date on which such stock option expires (including, upon
expiration of the options in a going private transaction).
4.Cause. For purposes of this agreement, “cause” means: (i) commission of any
act of fraud or gross negligence by you in the course of your employment
hereunder that, in the case of gross negligence, has a material adverse effect
on the business or financial condition of Wendy’s/Arby’s or any of its
affiliates; (ii) willful material misrepresentation at any time by you to the
President and Chief Executive Officer of Wendy’s/Arby’s or the Board; (iii)
voluntary termination by you of your employment (other than on account of a
Triggering Event) or the willful failure or refusal to comply with any of your
material obligations hereunder or to comply with a reasonable and lawful
instruction of the President and Chief Executive Officer of Wendy’s/Arby’s or
the Board; (iv) engagement by you in any conduct or the commission by you of any
act that is, in the reasonable opinion of the Board, materially injurious or
detrimental to the substantial interest of Wendy’s/Arby’s or any of its
affiliates; (v) your indictment for any felony, whether of the United States or
any state thereof or any similar foreign law to which you may be subject; (vi)
any failure substantially to comply with any written rules, regulations,
policies or procedures of Wendy’s/Arby’s furnished to you that, if not complied
with, could reasonably be expected to have a material adverse effect on the
business of Wendy’s/Arby’s or any of its affiliates; (vii) any willful failure
to comply with Wendy’s/Arby’s policies regarding insider trading; (viii) your
death; or (ix) your inability to perform all or a substantial part of your
duties or responsibilities on account of your illness (either physical or
mental) for more than ninety (90) consecutive calendar days or for an aggregate
of one hundred fifty (150) calendar days during any consecutive nine (9) month
period (“Disability”).

4

--------------------------------------------------------------------------------


5.Return of Property. Upon any termination of your employment with
Wendy’s/Arby’s, you will promptly return to Wendy’s/Arby’s all property provided
to you and owned by Wendy’s/Arby’s or any of its affiliates, including, but not
limited to, credit cards, computers, personal data assistants, automobiles, cell
phones and files.
6.Noncompete/Nonsolicitation/Employee No-Hire.You acknowledge that as
Wendy’s/Arby’s Senior Vice President and Chief Communications Officer you will
be involved, at the highest level, in the development, implementation, and
management of Wendy’s/Arby’s business strategies and plans, including those
which involve Wendy’s/Arby’s finances, marketing and other operations, and
acquisitions and, as a result, you will have access to Wendy’s/Arby’s most
valuable trade secrets and proprietary information. By virtue of your unique and
sensitive position, your employment by a competitor of Wendy’s/Arby’s represents
a material unfair competitive danger to Wendy’s/Arby’s and the use of your
knowledge and information about Wendy’s/Arby’s’ business, strategies and plans
can and would constitute a competitive advantage over Wendy’s/Arby’s. You
further acknowledge that the provisions of this paragraph 6 are reasonable and
necessary to protect Wendy’s/Arby’s legitimate business interests.
(b)In view of clause (a) above, you hereby covenant and agree that during your
employment with Wendy’s/Arby’s (except in the proper discharge of your duties
hereunder) and either (x) in the event your employment with Wendy’s/Arby’s is
terminated “without cause” or due to a Triggering Event, for a period of
twenty-four (24) months following such termination, or (y) in the event your
employment with Wendy’s/Arby’s is terminated for cause or other than due to a
Triggering Event, for a period of twelve (12) months following such termination:

5

--------------------------------------------------------------------------------


i.in any state or territory of the United States (and the District of Columbia)
or any country where Wendy’s/Arby’s maintains restaurants, you will not engage
or be engaged in any capacity, “directly or indirectly” (as defined below),
except as a passive investor owning less than a two percent (2%) interest in a
publicly held company, in any business or entity that is competitive with the
business of Wendy’s/Arby’s or its affiliates. This restriction includes, without
limitation, (A) any business engaged in drive through or counter food service
restaurant business typically referred to as “Quick Service” restaurants (such
as Burger King, McDonald’s, Jack in the Box, etc.), for which revenues from the
sale of hamburgers, sandwiches (including wraps) and salads represents at least
50% of total revenues from the sales of food items (excluding beverages) and
also includes any business engaged in real estate development for such Quick
Service businesses and (B) Yum! Brands, Inc. or its brands and each of its
subsidiaries. Notwithstanding anything to the contrary herein, this restriction
shall not prohibit you from (X) accepting employment, operating or otherwise
becoming associated with a franchisee of Wendy’s/Arby’s, any of its affiliates
or any subsidiary of the foregoing, but only in connection with activities
associated with the operation of such a franchise or activities that otherwise
are not encompassed by the restrictions of this paragraph, subject to any
confidentiality obligations contained herein, or (Y) accepting employment,
operating or otherwise becoming associated with a “Quick-Service” restaurant
business of a brand that has less than 100 outlets system-wide (including both
franchised outlets and franchisor-operated outlets);
ii.you will not, directly or indirectly, without Wendy’s/Arby’s prior written
consent, hire or cause to be hired, solicit or encourage to cease to work with
Wendy’s/Arby’s or any of its subsidiaries or affiliates, any person who is at
the time of such activity, or who was within the six (6) month period preceding
such activity, an employee of Wendy’s/Arby’s or any of its subsidiaries or
affiliates at the level of director or any more senior level or a consultant
under contract with Wendy’s/Arby’s or any of its subsidiaries or affiliates and
whose primary client is such entity or entities; and
iii.you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy’s/Arby’s or any of its subsidiaries or
affiliates to cease doing business with Wendy’s/Arby’s or subsidiary or
affiliate, or to reduce the amount of business such franchisee or supplier does
with Wendy’s/Arby’s or such subsidiary or affiliate.

6

--------------------------------------------------------------------------------


(c)For purposes of this paragraph 6, “directly or indirectly” means in your
individual capacity for your own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that you
may own stock in Wendy’s/Arby’s and may operate, directly or indirectly,
Wendy’s/Arby’s restaurants as a franchisee without violating paragraphs 6(b)(i)
or 6(b)(iii).
(d)If any competent authority having jurisdiction over this paragraph 6
determines that any of the provisions of this paragraph 6 is unenforceable
because of the duration or geographical scope of such provision, such competent
authority shall have the power to reduce the duration or scope, as the case may
be, of such provision and, in its reduced form, such provision shall then be
enforceable.
7.Confidential Information. You agree to treat as confidential and not to
disclose to anyone other than Wendy’s/Arby’s and its subsidiaries and
affiliates, and their respective officers, directors, employees and agents, and
you agree that you will not at any time during your employment and for a period
of four years thereafter, without the prior written consent of Wendy’s/Arby’s,
divulge, furnish, or make known or accessible to, or use for the benefit of
anyone other than Wendy’s/Arby’s, its subsidiaries, and affiliates, any
information of a confidential nature relating in any way to the business of
Wendy’s/Arby’s or its subsidiaries or affiliates, or any of their respective
franchisees, suppliers or distributors, unless (i) you are required to disclose
such information by requirements of law, (ii) such information is in the public
domain through no fault of yours, or (iii) such information has been lawfully
acquired by you from other sources unless you know that such information was
obtained in violation of an agreement of confidentiality. You further agree that
during the period referred to in the immediately preceding sentence you will
refrain from engaging in any conduct or making any statement, written or oral
that is disparaging of Wendy’s/Arby’s, any of its subsidiaries or affiliates or
any of their respective directors or officers. Wendy’s/Arby’s agrees to instruct
its then current members of the Board and each of its then current executive
officers during the period referred to in the first sentence of this paragraph 7
to refrain from making any statement, written or oral that is disparaging of
you, your personal reputation or your professional competency.

7

--------------------------------------------------------------------------------


8.Enforcement. You agree that, in addition to any other remedy provided at law
or in equity, (a) Wendy’s/Arby’s shall be entitled to a temporary restraining
order, and both preliminary and permanent injunctive relief restraining you from
violating any of the provisions of paragraphs 6 or 7 of this letter agreement
(in recognition of the fact that damages in the event of a breach by you of
paragraphs 6 or 7 of this letter agreement would be difficult if not impossible
to ascertain and inadequate to remedy), (b) you will indemnify and hold
Wendy’s/Arby’s and its affiliates harmless from and against any and all damages
or losses incurred by Wendy’s/Arby’s or any of its affiliates (including
reasonable attorneys’ fees and expenses) as a result of any willful or reckless
violation by you of any such provisions and (c) upon any such willful or
reckless violation by you, Wendy’s/Arby’s’ remaining obligations under this
letter agreement, if any, shall cease (other than payment of your base salary
through the date of termination of your employment and any earned but unpaid
vacation, and other than as may otherwise be required by law).
9.Governing Law; Jurisdiction and Venue; Entire Agreement; Jury Trial Waiver.
(a)It is the intent of the parties hereto that all questions with respect to the
construction of this letter agreement and the rights and liabilities of the
parties hereunder shall be determined in accordance with the laws of the State
of Delaware, without regard to principles of conflicts of laws thereof that
would call for the application of the substantive law of any jurisdiction other
than the State of Delaware.
(b)Each party irrevocably agrees for the exclusive benefit of the other that any
and all suits, actions or proceedings relating to paragraphs 6, 7, and, as it
relates to paragraphs 6 and 7, paragraphs 8 and 9 of this letter agreement of
this letter agreement (collectively, “Proceedings” and, individually, a
“Proceeding”) shall be maintained in either the courts of the State of Delaware
or the federal District Courts sitting in Wilmington, Delaware (collectively,
the “Chosen Courts”) and that the Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any such Proceeding and that any
such Proceedings shall only be brought in the Chosen Courts. Each party
irrevocably waives any objection that it may have now or hereafter to the laying
of the venue of any Proceedings in the Chosen Courts and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Proceeding brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.

8

--------------------------------------------------------------------------------


(c)Each of the parties hereto agrees that this letter agreement involves at
least $100,000 and that this letter agreement has been entered into in express
reliance on Section 2708 of Title 6 of the Delaware Code. Each of the parties
hereto irrevocably and unconditionally agrees that, to the extent such party is
not otherwise subject to service of process in the State of Delaware, service of
process may be made on such party by pre-paid certified mail with a validated
proof of mailing receipt constituting evidence of valid service sent to such
party at the address set forth in this letter agreement, as such address may be
changed from time to time pursuant hereto, and that service made pursuant to
this paragraph 11(c) shall, to the fullest extent permitted by applicable law,
have the same legal force and effect as if served upon such party personally
within the State of Delaware.
(d)This letter agreement, together with the Prior Agreement, contain the entire
agreement among the parties with respect to the matters covered herein and
supersede all prior agreements, written or oral, with respect thereto. This
letter agreement may only be amended, superseded, cancelled, extended or renewed
and the terms hereof waived, by a written instrument signed by the parties
hereto, or in the case of a waiver, by the party waiving compliance.
(e)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT OR
ANY OTHER AGREEMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

9

--------------------------------------------------------------------------------


10.Arbitration. Except to the extent specifically contemplated by paragraph 9(b)
of this letter agreement, all disputes arising in connection with your
employment with Wendy’s/Arby’s (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) or any rights arising pursuant to this letter
agreement shall, at the election of either you or Wendy’s/Arby’s, be submitted
to JAMS/ENDISPUTE for resolution in arbitration in accordance with the rules and
procedures of JAMS/ENDISPUTE. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than forty-five (45) days after such party receives notice of the commencement
of any administrative or regulatory proceeding or the filing of any lawsuit
relating to any such dispute or controversy) and thereupon any such dispute or
controversy shall be resolved only in accordance with the provisions of this
paragraph 10. Any such proceedings shall take place in Atlanta, Georgia before a
single arbitrator who shall have the right to award to any party to such
proceedings any right or remedy that is available under applicable law
(including, without limitation, ordering the losing party to reimburse the
reasonable legal fees and expenses incurred by the winning party with respect to
such proceedings). The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS/ENDISPUTE shall
be final and binding. Judgment upon the award rendered by such arbitrator may be
entered in any court having jurisdiction thereof.
THIS PARAGRAPH 10 IS SPECIFICALLY ACKNOWLEDGED AND AGREED BY:
WENDY’S/ARBY’S
GROUP, INC.
/s/ Roland C. Smith____________
 
/s/ John D. Barker_____________
Name: Roland Smith
 
John Barker
Title: Chief Executive Officer
 
 

11.Legal Fees. Subject to paragraph 10 above, each party shall pay his or its
own costs for any arbitration or litigation, as applicable, initiated in
connection with any disputes arising in connection with your employment with
Wendy’s/Arby’s, with the cost of the arbitrator, if applicable, to be equally
divided between the parties.
12.Survivability. The provisions of paragraphs 6, 7, 8, 9, 10, 11 and 12 shall
specifically survive any termination of this letter agreement.

10

--------------------------------------------------------------------------------


13.Notices. Any notice given pursuant to this letter agreement to any party
hereto shall be deemed to have been duly given when mailed by registered or
certified mail, return receipt requested, or by overnight courier, or when hand
delivered as follows:
Wendy’s/Arby’s Group, Inc.
1155 Perimeter Center West
Atlanta, Georgia 30338
Attn: Chief Executive Officer

If to you, at the address set forth on the first page of this letter agreement
or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.
14.Tax Withholding. You agree that Wendy’s/Arby’s may withhold from any amounts
payable to you hereunder all federal, state, local or other taxes that
Wendy’s/Arby’s determines are required to be withheld pursuant to any applicable
law or regulation. You further agree that if the Internal Revenue Service or
other taxing authority (each, a “Taxing Authority”) asserts a liability against
Wendy’s/Arby’s for failure to withhold taxes on any payment hereunder, you will
pay to Wendy’s/Arby’s the amount determined by such Taxing Authority (other than
penalty or interest amounts unless such payment is made after thirty (30) days
of the delivery of such notice to you, in which case you shall be responsible
for such penalties and interest) that had not been withheld within thirty (30)
days of notice to you of such determination. Such notice shall include a copy of
any correspondence received from a Taxing Authority with respect to such
withholding.
15.Expense Reimbursement. You will be entitled to reimbursement for all of your
reasonable and necessary business expenses, including reasonable cell phone,
travel, lodging and entertainment expenses, in accordance with Wendy’s/Arby’s
business expense reimbursement policy as in effect from time to time and upon
submission of appropriate documentation and receipts.

11

--------------------------------------------------------------------------------


16.Section 409A.
(a)This letter agreement is intended to satisfy the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) with respect
to amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent. If either party
notifies the other in writing that one or more or the provisions of this letter
agreement contravenes any Treasury Regulations or guidance promulgated under
Section 409A or causes any amounts to be subject to interest, additional tax or
penalties under Section 409A, the parties shall promptly and reasonably consult
with each other, in good faith to reform the provisions of this letter
agreement, as appropriate, to (i) maintain to the maximum extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to Wendy’s/Arby’s or its
affiliates of providing the applicable benefit or payment and (ii) to the extent
possible, to avoid the imposition of any interest, additional tax or other
penalties under Section 409A upon you or Wendy’s/Arby’s . Notwithstanding the
foregoing, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with this letter agreement (including any taxes and penalties under
Section 409A), and neither Wendy’s/Arby’s nor any of its affiliates shall have
any obligation to indemnify or otherwise hold you (or any beneficiary) harmless
from any or all of such taxes or penalties
(b)To the extent you would otherwise be entitled to any payment or benefit under
this letter agreement, or any plan or arrangement of Wendy’s/Arby’s or its
affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that if paid or provided during the six (6) months beginning on the
date of termination of your employment would be subject to the Section 409A
additional tax because you are a “specified employee” (within the meaning of
Section 409A and as determined by Wendy’s/Arby’s), the payment or benefit will
be paid or provided to you on the earlier of the first day following the six (6)
month anniversary of your date of termination or your death.

12

--------------------------------------------------------------------------------


(c)Any payment or benefit due upon a termination of your employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to you only upon a “separation from service” as defined in
Treas. Reg. § 1.409A-1(h). Each payment made under this letter agreement shall
be deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this letter agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.
(d)Notwithstanding anything to the contrary in this letter agreement or
elsewhere, any payment or benefit under this letter agreement or otherwise that
is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to you only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which your “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which your “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

13

--------------------------------------------------------------------------------


17.Prior Agreement. For the avoidance of doubt, the Prior Agreement shall
continue to be in full force and effect in accordance with its terms.
If you agree with the terms outlined above and in the Term Sheet, please date
and sign the copy of this letter agreement enclosed for that purpose and return
it to me.
Sincerely,
WENDY’S/ARBY’S GROUP, INC.
/s/ Roland C. Smith    
Name: Roland Smith
Title: Chief Executive Officer
Agreed and Accepted as of the
18 day of December, 2008.


/s/ John D. Barker    
John Barker





14

--------------------------------------------------------------------------------


John Barker
Senior Vice President and Chief Communications Officer
of Wendy’s/Arby’s Restaurant Group, Inc.
Employment Term Sheet
PROVISION
TERM
COMMENTS
Base Salary
$325,000/year
Subject to increase but not decrease, in the sole discretion of the Board.
Annual Incentive
Target annual bonus percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between executive and the Board’s compensation
committee.
Benefits
 
Benefits as are generally made available to other senior executives of
Wendy’s/Arby’s, including participation in health/medical and insurance programs
and in car lease/car allowance programs.
Vacation
Four weeks per year
 
Relocation
Consistent with Wendy’s/Arby’s policy
 






15

--------------------------------------------------------------------------------


EXHIBIT 1
GENERAL RELEASE
AND COVENANT NOT TO SUE
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
John Barker (the “Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to the undersigned under that letter agreement dated as of
December 18, 2008 (the “Employment Agreement”) between the Executive and
Wendy’s/Arby’s Restaurant Group, Inc., a Delaware corporation (the “Company”),
does hereby covenant not to sue or pursue any litigation (or file any charge or
otherwise correspond with any Federal, state or local administrative agency),
arbitration or other proceeding against, and waives, releases and discharges the
Company and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present shareholders, employees,
officers, directors, representatives and agents or any of them (collectively,
the “Company Group”), from any and all claims, demands, rights, judgments,
defenses, actions, charges or causes of action whatsoever, of any and every kind
and description, whether known or unknown, accrued or not accrued, that the
Executive ever had, now has or shall or may have or assert as of the date of
this General Release and Covenant Not to Sue against any member of the Company
Group, including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA,” a
law that prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release any member of the Company
Group from any of its obligations to the Executive under the Employment
Agreement or the Prior Agreement (as defined in the Employment Agreement) or any
rights the Executive may have to indemnification under any charter or by-laws or
written indemnification agreement (or similar documents) of any member of the
Company Group or to release any claims which may not be released as a matter of
law. The Executive further agrees that this General Release and Covenant Not to
Sue may be pleaded as a full defense to any action, suit, arbitration or other
proceeding covered by the terms hereof which is or may be initiated, prosecuted
or maintained by the Executive, his heirs or assigns. Notwithstanding the
foregoing, the Executive understands and confirms that he is executing this
General

16

--------------------------------------------------------------------------------


Release and Covenant Not to Sue voluntarily and knowingly. In addition, the
Executive shall not be precluded by this General Release and Covenant Not to Sue
from filing a charge with any relevant Federal, State or local administrative
agency, but the Executive agrees not to participate in any such administrative
proceeding (other than any proceeding brought by the Equal Employment
Opportunity Commission), and agrees to waive the Executive’s rights with respect
to any monetary or other financial relief arising from any such administrative
proceeding. For the avoidance of doubt, nothing in this General Release and
Covenant Not to Sue shall prevent the Executive from challenging or seeking a
determination in good faith of the validity of this waiver and release under the
ADEA but no other portion of this General Release and Covenant Not to Sue.
In consideration for the amounts payable and benefits to be provided to the
Executive under the Employment Agreement, the Executive agrees to cooperate, at
the expense of the Company Group, with the members of the Company Group in
addition with all litigation relating to the activities of the Company and its
affiliates during the period of the Executive’s employment with the Company
including, without limitation, being available to take depositions and to be a
witness at trial, help in preparation of any legal documentation and providing
affidavits and any advice or support that the Company or any affiliate thereof
may request of the Executive in connection with such claims.
In furtherance of the agreements set forth above, the Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right to release claims which the
Executive does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected the Executive’s decision to
give such a release. In connection with such waiver and relinquishment, the
Executive acknowledges that he is aware that he may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which he now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of the Executive to fully,
finally and forever release all such matters, and all claims relating thereto
which now exist, may exist or theretofore have existed, as of the date of this
General Release and Covenant Not to Sue, as specifically provided herein. The
Executive acknowledges and agrees that this waiver shall be an essential and
material term of the release contained above. Nothing in this paragraph is
intended to expand the scope of the release as specified herein.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Georgia, applicable to agreements
made and to be performed entirely within such State.
The Executive acknowledges that he has been offered a period of time of at least
twenty-one (21) days to consider whether to sign this General Release and
Covenant Not to Sue, which he has waived, and the Company agrees that the
Executive may cancel this General Release and Covenant Not to Sue at any time
during the seven (7) days following the date on which this General Release and
Covenant Not to Sue has been signed by all parties to this General Release and
Covenant Not to Sue. In order to

17

--------------------------------------------------------------------------------


cancel or revoke this General Release and Covenant Not to Sue, the Executive
must deliver to the General Counsel of the Company written notice stating that
the Executive is canceling or revoking this General Release and Covenant Not to
Sue. If this General Release and Covenant Not to Sue is timely cancelled or
revoked, none of the provisions of this General Release and Covenant Not to Sue
shall be effective or enforceable and the Company shall not be obligated to make
the payments to the Executive or to provide the Executive with the other
benefits described in the Employment Agreement and all contracts and provisions
modified, relinquished or rescinded hereunder shall be reinstated to the extent
in effect immediately prior hereto.
The Executive agrees that as part of the consideration for this General Release
and Covenant Not to Sue, he will not make disparaging or derogatory remarks,
whether oral or written, about the Company Group.
Each of the Executive and the Company acknowledges and agrees that it has
entered into this General Release and Covenant Not to Sue knowingly and
willingly and has had ample opportunity to consider the terms and provisions of
this General Release and Covenant Not to Sue. The Executive further acknowledges
that he has read the Agreement carefully, has been advised by the Company in
writing to, and has in fact consulted with an attorney, and fully understands
that by signing below he is giving up certain rights which he may have to sue or
assert a claim against any of the Company Group, as described above.
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this _______________ day of
_______________, __.
___________________________________
John Barker
 
WENDY’S/ARBY’S GROUP, INC.
 
By: ________________________________
Name:
Title:










18